UNITED STATES

SECURITIES AND EXCHANGE COMMISSION

Washington, D.C. 20549




FORM 8-K




CURRENT REPORT

Pursuant to Section 13 or 15(d) of the Securities Exchange Act of 1934







November 30, 2012

Date of Report (Date of earliest event reported)




Pacific WebWorks, Inc.

(Exact name of registrant as specified in its charter)




Nevada

(State or other jurisdiction

of incorporation)

000-26731

(Commission File Number)

87-0627910

(IRS Employer

Identification No.)




230 West 400 South, 1st Floor, Salt Lake City, Utah 84101

(Address of principal executive offices)




(801) 578-9020

(Registrant’s telephone number, including area code)










[  ]

Written communications pursuant to Rule 425 under the Securities Act (17 CFR
230.425)

[  ]

Soliciting material pursuant to Rule 14a-12 under the Exchange Act (17 CFR
240.14a-12)

[  ]

Pre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act

 (17 CFR 240.14d-2(b))

[  ]

Pre-commencement communications pursuant to Rule 13e-4(c) under the Exchange Act
(17CFR 240.13e-4(c))








1







--------------------------------------------------------------------------------

Special Note Regarding Forward-looking Statements




This Current Report on Form 8-K contains forward-looking statements.  Words such
as “may,” “expect,” “believe,” “anticipate,” “estimate,” “project,” or
“continue” or comparable terminology used in connection with any discussion of
future events or operating results are forward-looking statements.  You are
cautioned not to place undue reliance on the forward-looking statements, which
speak only as of the date of this report.  All forward-looking statements
reflect our present expectation of future events and are subject to a number of
important factors and uncertainties that could cause actual results to differ
materially from those described in the forward-looking statements.







Section 5 – Corporate Governance and Management




Item 5.01 Changes in Control of Registrant




Pacific WebWorks, Inc. (“the Company”) has effected changes in the management of
the Company as described below.




Item 5.02 Departure of Directors or Certain Officers; Election of Directors;
Appointment of Certain Officers; Compensatory Arrangements of Certain Officers




As previously announced by Pacific WebWorks, Inc. (“the Company”) on Form 8-K,
Chairman and CEO, Kenneth W. Bell, retired from those positions effective
November 30, 2012.  Kenneth Bell has served as CEO of the Company since joining
the Company in January, 2001 and served as Chairman of the Board since March,
2001.  




K. Lance Bell Appointments




Effective December 1, 2012, K. Lance Bell, President, has been appointed by the
Board of Directors (“Board”) as the new Chairman of the Board and Chief
Executive Officer of the Company. Lance has served as a Director and as
President, Secretary and Chief Financial Officer of the Company since May 2011.
  He has resigned the positions of Secretary and Chief Financial Officer, but
will remain the principal financial officer of the Company.  On November 29,
2012, the Company entered into a new Employment Agreement with Lance.  The
Employment Agreement provides that Lance serve as President and Chief Executive
Officer of the Company for a term from December 1, 2012 to December 31, 2015.
 He will receive a salary of $212,000 per year and the employment agreement
provides for a 6% increase in salary annually starting December 31, 2013,
subject to the Board’s determinations.  He will receive cash bonuses not less
than annually as determined by the Board, and shall have four week’s vacation,
along with employee benefits consistent with other full time employees of the
Company.  Upon termination, he shall not disclose the Company’s proprietary
information for a period of two years.  In addition, he may be terminated for
cause, but if termination results from a change in control, as described in the
Employment Agreement, he is entitled to 3.0 times the average amount paid to him
in salary, bonuses and profit sharing in the previous three fiscal years.  If
the termination in a change of control situation occurs during the first year of
employment, the Company will pay 1.5 times the average amount paid to him in
salary, bonuses and profit sharing in that year.  Lance will also have the right
to request in writing that any Company shares held by him be registered under
any registration statement filed by the Company, subject to certain
restrictions.








2







--------------------------------------------------------------------------------

James C. Roundy Appointments




Effective December 1, 2012, James C. Roundy was appointed to fill a vacancy on
our Board and appointed as Vice President of Sales and Marketing.  James is 35
years old and joined Pacific WebWorks in December, 2011 and has been working for
the Company as the General Manager of Asher, LLC, a business specializing in
design and production of gloves and apparel sold in the athletics industry and
an entity that is controlled by the Company since December 2011.  Prior to
joining Pacific WebWorks, he worked as the Founder and Manager of Asher, LLC,
from June, 2009 to December, 2011.  James gained admission into the SJ Quinney
College of Law at the University of Utah and attended there from August, 2008 to
February, 2009 before leaving to found Asher, LLC.  From April, 2005 to August,
2008 he worked in Retirement Services and Operations at Fidelity Investments.
 James holds a BS in Economics from the University of Utah.  The Board believes
that James’ extensive contacts, entrepreneurial expertise, financial services
exposure and educational background uniquely qualify him to fill a director seat
on our Board and well position him to make a valuable contribution to our future
success.  




Mr. Roundy earned compensation from the Company of $1,333 for 2011 and $50,826
for 2012, year to date.  Mr. Roundy owns 29% of the Asher, LLC membership
interest.  When the Company’s subsidiary Headlamp Ventures, LLC, acquired Asher,
LLC in December 2011, the Company paid James $10,000 for a portion of his
membership interest in Asher, LLC.  For value received, the Company holds a 51%
ownership position in Asher, LLC.  James is a brother-in-law of K. Lance Bell.




Tanner J. Purser Appointments




Effective December 1, 2012, Tanner J. Purser was appointed as Controller and
Secretary for the Company.  Mr. Purser is 26 years old and joined Pacific
WebWorks in April, 2011 as an Accountant and quickly progressed to the role of
Manager of Accounting for the Company.  He received compensation of $42,417 for
2011 and $48,833 during 2012 from the Company.  From November, 2010 to April,
2011 Tanner worked as Operator of a Liberty Tax franchise.  Prior to Liberty
Tax, Tanner worked as an Accountant at HJ & Associates, an accounting and audit
services firm, from December, 2008 to October, 2010.  From March, 2005 to
December, 2008 he worked as an Accountant at Kartchner & Purser, an accounting
services firm.  Tanner also founded “Let it Stick,” a custom design and vinyl
lettering business, in January 2006.  Tanner holds a Master of Accountancy
degree from Westminster College in Salt Lake City, Utah.  The Board looks
forward to Tanner’s contributions to the Company’s future success.




Legal Proceedings




During the past ten years none of the above appointed directors and executive
officers have been involved in any legal proceedings that are material to an
evaluation of his ability or integrity; namely:  (1) filed a petition under
federal bankruptcy laws or any state insolvency laws, nor had a receiver, fiscal
agent or similar officer appointed by a court for the business or property of
such person, or any partnership in which he/she was a general partner at or
within two years before the time of such filing, or any corporation or business
association of which he was an executive officer at or within two years before
the time of such filing; (2) been convicted in a criminal proceeding or named
subject to a pending criminal proceeding (excluding traffic violations and other
minor offenses); (3) been the subject of any order, judgment or decree, not
subsequently reversed, suspended or vacated, of any court of competent
jurisdiction, permanently or temporarily enjoining him from or otherwise
limiting his involvement in any type of business, securities or banking
activities; or (4) been found by a court of competent jurisdiction in a civil
action, by the SEC or the Commodity Futures Trading Commission to have violated
any federal or state securities law, and the judgment in such civil action or
finding by the SEC has not been subsequently reversed, suspended, or vacated.





3







--------------------------------------------------------------------------------




Section 9 – Financial Statements and Exhibits




Item 9.01 Financial Statements and Exhibits




(a)

Not applicable




(b)

Not applicable




(c)

Not applicable




(d)

Exhibits




No.

Description

10.1

Employment Agreement between Pacific WebWorks and K. Lance Bell, dated November
29, 2012




 

SIGNATURES




Pursuant to the requirements of the Securities Exchange Act of 1934, the
registrant has duly caused this report to be signed on its behalf by the
undersigned hereunto duly authorized.













Date:  December 6, 2012

PACIFIC WEBWORKS, INC.







/s/ K. Lance Bell




K. Lance Bell

President











4





